Citation Nr: 9915192	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-33 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945 and from February 1951 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied a compensable rating for bilateral hearing loss.  In 
May 1999, the veteran testified from the Oakland RO at a 
videoconference hearing held in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

3.  On most recent VA audiometric examination in January 
1998, the veteran's average left ear pure tone air conduction 
threshold was 73.75 decibels with speech discrimination of 90 
percent correct, constituting level III left ear hearing 
acuity.  

6.  On January 1998 VA audiometry, the veteran's average 
right ear pure tone air conduction threshold was 73.75 
decibels with speech discrimination of 94 percent correct, 
constituting level II right ear hearing acuity.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
his claim for an increased disability rating for bilateral 
hearing loss is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 
In this case, the veteran's evidentiary assertions concerning 
the severity of his service-connected bilateral hearing loss 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
for this disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

Further, the Board finds that the facts relevant to this 
issue have been properly developed and that the statutory 
obligation of the VA to assist the veteran in the development 
of the claim has been satisfied.  38 U.S.C.A. § 5107(a).  The 
record shows that he was afforded VA audiometric examinations 
in January 1997 and January 1998 in conjunction with his 
claim.  The reports of the VA examinations are sufficiently 
extensive and detailed, appropriate testing was conducted, 
and the reports adequately address the applicable rating 
criteria.  Moreover, neither the veteran nor his 
representative has identified any outstanding pertinent 
evidence which the RO has not yet obtained.  Therefore, the 
Board finds the duty to assist to have been fully met in this 
case and that no further assistance to the veteran is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

I.  Factual Background

A review of the record shows that by September 1970 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned it a noncompensable rating based on 
the veteran's service medical records showing diagnoses of 
high frequency loss and the results of a June 1970 VA 
audiometric examination.  

In July 1988, the veteran again underwent VA audiometric 
examination which revealed left ear pure tone thresholds of 
15, 40, 50, and 80 decibels at 1,000, 2,000, 3,000 and 4,000 
hertz, respectively; right ear audiometry revealed pure tone 
thresholds of 15, 35, 70, and 100 decibels at the same tested 
frequencies, respectively.  Speech discrimination was 96 
percent correct, bilaterally.

By July 1988 rating decision, the RO denied a compensable 
rating for bilateral hearing loss and the veteran appealed.  
By October 1989 decision, the Board upheld the RO's 
determination, finding that the criteria for a compensable 
rating for bilateral hearing loss had not been met.

In October 1996, the veteran again filed a claim for an 
increased rating for bilateral hearing loss.  In support of 
his claim, the veteran submitted a copy of an October 1996 VA 
outpatient treatment record showing that he had been issued 
hearing aids.  An audiometric examination conducted on that 
date showed left ear pure tone thresholds of 30, 50, 75, and 
95 decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively (average 62.5); right ear audiometry revealed 
pure tone thresholds of 20, 45, 85, and 110 decibels at the 
same tested frequencies, respectively (average 65).  Speech 
discrimination was 92 percent correct on the left and 96 
percent correct on the right.  The examiner noted that the 
veteran's hearing acuity had decreased slightly since his 
last audiometric examination in August 1995.  

The veteran was afforded a VA audiometric examination for 
compensation purposes in January 1997.  This testing showed 
left ear pure tone thresholds of 20, 45, 75, and 95 decibels 
at 1,000, 2,000, 3,000 and 4,000 hertz, respectively (average 
58.75); right ear audiometry revealed pure tone thresholds of 
25, 55, 90, and 105 decibels at the same tested frequencies, 
respectively (average 68.75).  Speech discrimination was 94 
percent correct, bilaterally.  The examiner noted that the 
veteran had been issued hearing aids in November 1996.

In January 1998, the veteran again underwent VA audiometric 
examination in connection with his claim.  This testing 
showed bilateral pure tone thresholds of 30, 60, 95, and 110 
decibels at 1,000, 2,000, 3,000 and 4,000 hertz, respectively 
(average 73.75).  Speech discrimination was 90 percent 
correct on the left and 94 percent correct on the right.

In May 1999, the veteran testified at a Board hearing via 
videoconference in support of his claim.  He described the 
difficulties he experienced as a result of decreased hearing 
acuity.  For example, he stated that he often had trouble 
hearing his wife as she spoke very softly and had a high 
pitched voice.  He indicated that he frequently had to ask 
her to repeat herself.  He also indicated that he experienced 
difficulty hearing when he was in a crowded room or when 
there was other background noise.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110, Tables VI, VIa, and Table VII.

III.  Analysis

On the most recent March 1995 VA examination, audiometric 
test results showed that the veteran's average left ear pure 
tone air conduction threshold was 73.75 decibels with speech 
discrimination of 90 percent correct; his average right ear 
pure tone air conduction threshold was also 73.75 decibels 
with speech discrimination of 94 percent correct.  These test 
results equate to level II hearing on the right and level III 
hearing on the left.  Thus, the schedular criteria for a 
compensable evaluation for bilateral hearing loss are not met 
at this time.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Although the veteran's contentions regarding the severity of 
his hearing loss are credible, it does not serve to entitle 
him to a higher rating for hearing loss because disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In this case, the numeric designations correlate to a 
noncompensable disability rating.  Additionally, while it is 
noted that he wears hearing aids, the evaluations derived 
from the rating schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).  As such, a compensable evaluation for bilateral 
hearing loss, based on the use of hearing aids, is not 
warranted.  Id.

The Board has also determined, as did the RO, that the 
clinical presentation of the veteran's bilateral hearing loss 
is neither unusual or exceptional as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1)(1998).  The record does not reflect any 
periods of hospitalization due to this disability, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching its decision with respect to this issue on 
appeal, the Board notes that the Schedule for Rating 
Disabilities pertaining to Diseases of the Ear and Other 
Sense Organs will be revised effective June 10, 1999.  See 64 
Fed. Reg. 25,202-210 (1999) (to be codified in pertinent part 
at 38 C.F.R. §§ 4.85, 4.86, and 4.87).  Although these 
amendments are not yet effective (and, thus, inapplicable in 
this case), the Board has nonetheless reviewed the revised 
regulations to determine if they could provide a basis on 
which to grant the veteran's claim.  In this case, however, 
application of the revised regulations would not benefit the 
veteran to warrant a compensable rating.  

As set forth above, the evaluation of hearing impairment 
under the current rating schedule is based on two criteria:  
the results of a puretone audiometry test and the results of 
a controlled speech discrimination test.  Based on the 
results of these tests, one of two tables is used to 
determine a Roman numeral designation for hearing impairment:  
Table VI, where the number is determined by combining the 
percent of speech discrimination with the average puretone 
decibel loss, and Table VIa, which is based solely on average 
puretone decibel loss.  Table VIa is used only if language 
difficulties or inconsistent speech audiometric scores made 
use of Table VI inappropriate.  The Roman numeral 
designations determined for each ear using Table VI or VIa 
are then combined using Table VII, in order to determine the 
percentage evaluation for hearing impairment.  

Under the revised criteria (which become effective June 10, 
1999), there is no change in this method of evaluation.  
However, two new provisions for evaluating veterans with 
certain patterns of hearing impairment were added.  The 
first, to be codified at 38 C.F.R. § 4.86(a) (1999), provides 
that if puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
VIa, whichever results in a higher evaluation.  

The second new provision, to be codified at 38 C.F.R. 
§ 4.86(b), provides that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral and 
each ear will be evaluated separately.  In this case, based 
on the results of the veteran's most recent VA audiometric 
examinations, a compensable rating for bilateral hearing loss 
would not be warranted under the criteria which becomes 
effective on June 10, 1999.  

Based on the foregoing, the Board concludes that the 
impairment resulting from the veteran's service-connected 
bilateral hearing loss is appropriately evaluated as 
noncompensable.  38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 
6100 (1998).  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

